


110 HR 4178 IH: To amend the Truth in Lending Act to remove an impediment

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4178
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to remove an impediment
		  to troubled debt restructuring on the part of holders of residential mortgage
		  loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Mortgage Loan Modification Act of 2007.
		2.Safe harbor for
			 holders engaged in troubled debt restructuring with regard to residential
			 mortgage loans
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 129 the following new section:
				
					129A.Safe harbor
				for holders engaged in troubled debt restructuring with regard to residential
				mortgage loans
						(a)In
				generalA creditor, assignee,
				servicer, securitizer, or other holder of a residential mortgage loan shall not
				be liable to any person under any law or regulation of the United States or any
				law or regulation of any State or political subdivision of any State, or under
				any contract, for entering into a qualified loan modification or workout plan
				on any residential mortgage loan, as provided by this subsection, that was
				consummated on or after January 1, 2004.
						(b)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Qualified loan
				modification or workout planThe term qualified loan modification
				or workout plan means a troubled debt restructuring that meets the
				following criteria with respect to a residential mortgage loan:
								(A)The loan is in payment default under the
				loan agreements or payment default is imminent or reasonably
				foreseeable.
								(B)The creditor,
				assignee, servicer, securitizer, or other holder reasonably believes that the
				net present value to be realized on the loan, as determined under the
				applicable contract, will be maximized by entering into the workout
				plan.
								(2)Qualified
				mortgage
								(A)In
				generalThe term qualified mortgage means—
									(i)any residential mortgage loan that
				constitutes a first lien on the dwelling or real property securing the loan and
				either—
										(I)has an annual percentage rate that does not
				equal or exceed the yield on securities issued by the Secretary of the Treasury
				under chapter 31 of title 31, United States Code, that bear comparable periods
				of maturity by more than 3 percentage points; or
										(II)has an annual percentage rate that does not
				equal or exceed the most recent conventional mortgage rate, or such other
				annual percentage rate as may be established by regulation under paragraph (6),
				by more than 175 basis points;
										(ii)any residential mortgage loan that is not
				the first lien on the dwelling or real property securing the loan and
				either—
										(I)has an annual percentage rate that does not
				equal or exceed the yield on securities issued by the Secretary of the Treasury
				under chapter 31 of title 31, United States Code, that bear comparable periods
				of maturity by more than 5 percentage points; or
										(II)has an annual percentage rate that does not
				equal or exceed the most recent conventional mortgage rate, or such other
				annual percentage rate as may be established by regulation under paragraph (6),
				by more than 375 basis points; and
										(iii)a loan made or guaranteed by the Secretary
				of Veterans Affairs.
									(B)Most recent
				conventional mortgage rateThe term most recent conventional
				mortgage rate means the contract interest rate on commitments for
				fixed-rate first mortgages most recently published in the Federal Reserve
				Statistical Release on selected interest rates (daily or weekly), and commonly
				referred to as the H.15 release (or any successor publication), in the week
				preceding a date of determination for purposes of applying this
				subsection.
								(3)Residential
				mortgage loan definedFor
				purposes of this subsection, the term residential mortgage loan
				means a loan that is secured by a lien on an owner-occupied dwelling and is not
				a qualified mortgage.
							(4)Securitization
				vehicleThe term
				securitization vehicle means a trust, corporation, partnership,
				limited liability entity, or special purpose entity that—
								(A)is the issuer, or
				is created by the issuer, of mortgage pass-through certificates, participation
				certificates, mortgage-backed securities, or other similar securities backed by
				a pool of assets that includes residential mortgage loans; and
								(B)holds such
				loans.
								(5)SecuritizerThe term securitizer means
				the person that transfers, conveys, or assigns, or causes the transfer,
				conveyance, or assignment of, residential mortgage loans, including through a
				special purpose vehicle, to any securitization vehicle, excluding any trustee
				that holds such loans solely for the benefit of the securitization
				vehicle.
							(c)Effective
				periodThis section shall apply only with respect to qualified
				loan modification or workout plans initiated during the 6-month period
				beginning on the date of the enactment of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by adding after the item relating to section 129 the
			 following new item:
				
					
						129A. Safe harbor for holders engaged in
				troubled debt restructuring with regard to residential mortgage
				loans.
					
					.
			
